In the case of Jeffcoat v. State, 103 Fla. 466, 138 So. 385, (the opinion in which was written by Circuit Judge Gray, who tried the case now before us) this court pointed out that if a juror's opinion is not fixed and settled, and he is not warped by prejudice, but the opinion is only such as naturally springs from public rumor or newspaper reports, and the juror's mind is open to impressions to be received from the evidence, so that such opinion will readily yield to the evidence and the law, he is competent. The court there pointed out that the trial judge has the opportunity of personally observing the veniremen and their demeanor and manner of answering questions propounded; that he also has the opportunity of observing the manner of counsel in propounding questions. The court then said:
"Clearly, neither of the veniremen held a fixed opinion, but only an opinion formed from reading newspapers. Neither of the veniremen knew the defendant, nor had discussed the case with any one. Both veniremen testified that such opinions as they had formed from reading the newspapers, would yield readily to the evidence. There was no error in overruling the challenge for cause of these veniremen."
In the case of O'Conner v. State, 9 Fla. 215, the court pointed out that the true doctrine is that if the juror's conceptions are not fixed and settled, nor warped by prejudice, *Page 267 
but are only such as would naturally spring from public rumor or newspaper report, and his mind is open to the impressions it may receive on the trial, so as to be convinced according to the law and the testimony, he is not incompetent.
In Blackwell v. State, 101 Fla. 997, 132 So. 468, text 470, the court pointed out that the human mind is so constituted as to render it almost impossible, on hearing a freely circulated report, to prevent it from coming to some conclusion on the subject, and that this state of affairs would always continue while the mind continues susceptible to impressions. To this the court added:
"If a conclusion or impression of the character last mentioned — one which would yield readily to the evidence — rendered a juror incompetent, in this day of rapid and efficient transportation and communication, it would be highly difficult, if not almost impossible, to procure a trial jury in the county where a crime of any moment was committed."
Tested by the above principles, we submit that this group of assignments of error concerning the qualifications of the veniremen, as well as the others referred to in Mr. Justice BUFORD'S opinion, are not well founded, and must fail.
The result is that the judgment below must be affirmed.
  ELLIS, C.J., concurs. *Page 268